513 So.2d 732 (1987)
Isiah BELLINGER, Appellant,
v.
The STATE of Florida, Appellee.
Case No. 86-265.
District Court of Appeal of Florida, Third District.
September 29, 1987.
Bennett H. Brummer, Public Defender, and Gitlitz, Keegan & Dittmar and James D. Keegan, Sp. Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Julie S. Thornton, Asst. Atty. Gen., for appellee.
Before HUBBART, FERGUSON and JORGENSON, JJ.

ON MOTION FOR REHEARING
PER CURIAM.
Affirmed. Mulvey v. State, 41 So.2d 156 (Fla. 1949); Myers v. State, 499 So.2d 895 (Fla. 1st DCA 1986). This case presents the same question certified in Condiles v. State, 512 So.2d 331 (Fla. 3d DCA 1987):
IS USE OF THE HABITUAL OFFENDER STATUTE TO EXCEED THE STATUTORILY PRESCRIBED MAXIMUM SENTENCE FOR THE OFFENSE PRECLUDED WHERE THE SENTENCE IMPOSED DOES NOT EXCEED THE RECOMMENDED GUIDELINE SENTENCE?
Question certified.